Citation Nr: 1535271	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected disabilities (type II diabetes mellitus and/or coronary artery disease).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to February 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a video conference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration; however, no additional evidence was received within that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that his current hypertension is related to his military service, to include his exposure to herbicides while serving in Vietnam.  Additionally, as noted in an October 2012 statement, he had contended that his current hypertension may have been caused or aggravated by his service-connected type II diabetes mellitus and/or by his service-connected coronary artery disease.  [While he indicated at his April 2015 hearing that he no longer wanted to pursue a secondary service connection theory of entitlement, such theory must nevertheless be addressed by the Board because it has already been raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).]

The Veteran's service treatment records do not note any complaints, findings, diagnosis, or treatment of hypertension.  His service personnel records confirm that he served in Vietnam from July 1967 to February 1969, and his DD Form 214 documents that his military occupational specialty (MOS) in the Air Force was Communications Center Specialist.

Post-service private medical records beginning in 1998 have documented the Veteran's treatment for hypertension and coronary artery disease.  [A November 1998 private treatment record noted that the Veteran was status post cardiac stent placement in August 1998 and that he had been referred by a Dr. Dickey.  On remand, all available treatment records from Dr. Dickey should be secured.]

On VA Agent Orange examination in February 2010, it was noted that the Veteran had had hypertension for 30 years.  On VA general medical examination in March 2011, it was noted that his diabetes had been diagnosed in 2003 and that his hypertension had been diagnosed in 1990, and he received a current diagnosis of essential hypertension.  In October 2011, a fee-basis VA medical opinion was obtained by QTC Medical Services, wherein the doctor opined that it was not as likely that the Veteran's currently diagnosed hypertension was related to his service-connected diabetes mellitus; the rationale for the opinion noted that the Veteran's hypertension diagnosis pre-dated his 2003 diagnosis of diabetes mellitus, that he had been diagnosed with essential hypertension at the October 2011 examination, and that he did not have any kidney failure or proteinuria.  Thereafter, in April 2012, the Veteran's private doctor submitted a statement noting that the Veteran did have intermittent renal insufficiency as a complication of diabetes.

In May 2012, the Veteran submitted a WebMD article which noted generally that "[h]aving diabetes increases your risk of developing high blood pressure" and "[a]therosclerosis can cause high blood pressure..."

At his April 2015 hearing, the Veteran testified that his combat communications job in the Air Force in Vietnam had been very stressful, and that he remembered his heart rate going up in Vietnam due to adrenaline.  He also testified that, after his service when he returned home to Oklahoma, his blood pressure would go up if he heard loud noises (such as thunder).  He further testified that he was treated for hypertension starting around 20 years after his service in Vietnam.

There are no medical opinions currently of record which address a nexus between the Veteran's current hypertension and his exposure to herbicides in service.  On remand, an examination to secure such medical opinion (with adequate rationale) is needed.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) (the National Academy of Sciences concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the sole medical opinion currently of record does not address the medical question of whether the Veteran's hypertension has been aggravated by his service-connected type II diabetes mellitus.  Furthermore, there are no opinions currently of record which address the medical question of whether the Veteran's hypertension has been caused or aggravated by his service-connected coronary artery disease.  Therefore, adequate medical opinions addressing these questions must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation he has received for his hypertension, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation (to include all outstanding records from Dr. Dickey).  Obtain complete records of all such treatment and evaluation from all providers identified.  In addition, specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for this disability since April 2014.

2.  Arrange for an appropriate examination of the Veteran to ascertain the nature and likely etiology of his current hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify the most likely etiology for the Veteran's hypertension.  Specifically, the examiner must opine as to the following:

(a) Is it at least as likely as not (a 50% or better probability) that hypertension is related to any incident of the Veteran's military service (to specifically include, with explanation, whether it is related to his exposure to herbicides in service)?

      AND

(b) Is it at least as likely as not (a 50% or better probability) that hypertension was aggravated by his service-connected type II diabetes mellitus? 

AND

(c) Is it at least as likely as not (a 50% or better probability) that hypertension was (i) caused by his service-connected coronary artery disease and (ii) aggravated by his service-connected coronary artery disease (the opinion must specifically address aggravation)?

The examiner must explain the rationale for all opinions, citing to supporting factual data, medical literature, and prior medical opinions, as appropriate.

3.  The AOJ should review the record and readjudicate the claim for service connection for hypertension.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

